Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 11/03/2021. 
Claims 1-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 11/03/2021, has been entered. Claims 1, 4, 7-8, 11, 14-15, and 18 have been amended. 
Claim Interpretation
	Claim 15 recites the limitation of “one or more computer-readable storage media.” For the purpose of this examination, these storage media are being interpreted, in light of the specification, ([0014]: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”) to be non-transitory.

Claim Rejection – 35 USC §112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 8, and 15 describe an outputting of a list by “issuing a voice command from the connected IoT enable mirror, and by populating in an interface on the IoT enable mirror and sending in a generated email to the user”. The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would have recognized such system/method as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not support the issuance of this list by three means of output in the same embodiment. Paragraph [0047] discloses that the list may “be outputted to the user in written formation in the interface … or may be sent via email”. The paragraph further states that “an email may include the previously mentioned text information” and that the list “may also be outputted in verbal formation”. Rather than teaching an embodiment in which all three means of output are used for providing this list/determined suitable products, this paragraph teaches that one of the methods may be used to provide the user with the same information. Similarly, paragraph [0051] teaches that an output of the list/recommendations may be done by both verbally issuing the recommendations and by providing them via email. This embodiment, referring to an example user “Christina,” makes no reference to a displaying of the recommendations on an interface. The specification overall fails to teach or suggest the displaying of emails on the interface of the mirror, such that the email might be interpreted to be the information “populated on the interface.” 

.  Therefore, the application not satisfy the written description requirement where the claim itself does not convey enough information to show that the inventor had possession of the claimed invention. It is noted that this is not an enablement rejection. Applicant's failure to disclose embodiments utilizing all three means of output, or even the use of the interface output in conjunction with another, raises questions whether applicant truly had possession of this feature at the time of filing.  
Dependent claims 2-7, 9-14, and 16-20 inherit the deficiencies of claims 1, 8, and 15, and are rejected on the same basis.

	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 6, 8-9, 13, 15-16, and 20 are rejected under 35 U.S.C. 103 as being anticipated by Aarabi (US 9760935 B2), hereinafter Aarabi, in view of Schumacher et al (US 20170024589 A1), hereinafter Schumacher, and further in view of Elder et al (EP 3021271 A1), hereinafter Elder.

Regarding claim 1, Aarabi teaches a method for cognitive beauty suggestions, the method comprising:
launching a cognitive beauty suggestion application (Aarabi: Col. 9, lines 23-28 – “the system is provided to a user as a computer application (i.e., an “ App” ) through a mobile computing device … configured to provide an App to a user” – It is understood that the application must necessarily be launched in order to function.); 
receiving a plurality of user data from a user of the cognitive beauty suggestion application, wherein the received plurality of user data comprises a plurality of photographic data captured using a camera (Aarabi: Col. 8, lines 31-32, 39-46; Col. 9, lines 33-35 – “the present invention is operable to receive one or more images and/or video content provided to the system by the user.” … “the user may utilize a camera (that is attached to the computing device utilized by the user to operate the invention) to generate video and/or one or more images . The one or more images and/or video may also be…transmitted directly between the camera and the system.” …“The user profile information may therefore incorporate information the user provides to the invention through an input means of the computing device”); 
determining one or more suitable products based on the received plurality of user data (Aarabi: Col. 9, lines 55-57; Col. 10, lines 59-64 – “The present invention may be utilized by a user to generate a recommendation for beauty and skin - care products for use by a person who is shown in the images” … “scanning a user's face …detecting facial features or other facial characteristics … determining statistics of the overall facial features … recommending beauty products based on the obtained statistics”); and 
With reference to the figures, it is recognized that the products are populated on an interface.),

	but does not specifically teach that the application is launched in a connected IoT enabled mirror in response to a received voice command; that the camera is on the connected IoT enabled mirror; that the output to the user is further done by issuing a voice command from the connected IoT enable mirror and sending in a generated email to the user; or that the list of the determined one or more suitable products includes compositions of the suitable products.
However, Schumacher teaches an Internet of Things beauty and personal care application mirror system (Schumacher: Abstract), including the known techniques of the launching of an application in a connected IoT enabled mirror in response to a received voice command (Schumacher: [0121] “the user needs to be authenticated by the Smartbeauty and personal care box” – [0095] “The voice recognition module 210 is configured to accept at least one voice instruction from the person using the smart beauty and personal care … the voice recognition module 210 may also be utilized for authentication purposes.” – [0003] “The present invention particularly relates to an Internet Of Things (IoT) enabled smart beauty delivery system, which may include a smart beauty and personal care box broadly comprising a smart looking glass”);
photographic data being captured using a camera on the connected IoT enabled mirror (Schumacher: [0088] “The smart beauty and personal care box 100 and Vanity Mirror 101 includes an image capturing module 202, …a voice recognition module 210…a Smart looking glass module 216” – [0089] “The image capturing module 202 may be at least the high resolution digital camera 104. …The high resolution digital camera 104 may be a system embedded camera.” – See also Figure 1, which illustrates a built-in camera.); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Aarabi would continue to teach a smart mirror that receives user data, except that now it would also teach the receiving of image data via a camera, 
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ease of user for the user and performance for the system (Schumacher: [0139]).
While Aarabi does utilize product details such as availability and other like information (Col. 9, lines 2-10) and makes recommendations which present some of this information, such as availability (Col. 12, lines 56-62), Aarabi/Schumacher do not specifically teach that the list of the determined one or more suitable products includes compositions of the suitable products. Similarly, while Aarabi teaches the use of email to provide information to the user (Col. 27, lines 15-20), and Schumacher teaches the outputting of recommendations via voice command ([0032], [0078]), the references do not specifically teach the providing of a list of products via a combination of issuing a voice command from the connected IoT enabled mirror, and by populating in an interface on the IoT enabled mirror and sending in a generated email to the user.
However, Elder teaches a smart appliance system makes recommendations in conjunction with products that could be purchased ([0091]), such as cosmetics ([0002]), including that the list of the determined one or more suitable products includes compositions of the suitable products (Elder: [0078] “the smart server 130 supplements the information received from the merchant 110 with additional information, such as …nutritional information, a list of ingredients, possible allergens, and/or the like, ... Such additional information enables the smart appliance system 140 to issue reminders about …allergen warnings, …, share the additional data with the user” – [0025] “the additional informational data comprises data concerning …ingredients of the consumable” – [0030] “additional information concerning the purchased consumables is gathered by the smart appliance and made available to the user”); and 
the outputting of the list of products occurring via a combination of issuing a voice command from the connected IoT enabled mirror, and by populating in an interface on the IoT enabled mirror and sending in a generated email to the user (Elder: “the smart appliance system 140 may provide a message on the display 245 and/or issue an audio warning, send a message to the user, such as to his or her mobile device, an email, and/or a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Aarabi/Schumacher would continue to teach the outputting the list of recommended cosmetic products, except that now it would also teach that the list includes the composition of the products, and may be output via multiple methods including an interface, an audio, and by email, according to the teachings of Elder. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to provide users with relevant data, advice, and recommendations (Elder: [0011]).

Regarding Claim 2, Aarabi/Schumacher/Elder teach the method of claim 1, wherein the launched cognitive beauty suggestion application uses an application programming interface to connect to at least one online database including skincare and beauty information and inventory (Aarabi: A database includes information about beauty product availability, and treatment information. (Col. 9, lines 2-7).

Regarding Claim 6, Aarabi/Schumacher/Elder teach the method of claim 1, wherein determining the one or more suitable products based on the received plurality of user data includes considering a user skin type, a climatic condition, and an event duration (Aarabi: Col. 13, lines 1-25, lines 32-43 – “analyses based upon a person's attributes … for the purpose of recommending products and/or treatments to a user. For example, the texture of a person's hair (e.g. dry, oily, etc.), drooping of a person's eyelids over time, the increase of wrinkles in a person's face over time, the shaping of a person's eyebrows, the shadows under a person's eyes, the prevalence of acne, a rash or other skin blemishes, and other facial or body features” … “If the collection of images that the user provides to the system shows the person over a period of time, such as over multiple days, two or more seasons, etc.,, the system may be operable to analyze how the colour of the cosmetics worn, by the person changes over time…the system may analyze the hair of the person shown in the images. The system may track variation of a person's hair color over 

Regarding claims 8-9, and 13, the limitations of system claims 8-9, 11, and 13 are closely parallel to the limitations of method claims 1-2, 4, and 6, with the additional elements of one or more processors (Aarabi: Col. 4, lines 59-66 – “a system for recommending one or more products to a user comprising … a processing utility linked to a computer, the processing utility being operable to provide instructions to the computer”), one or more computer-readable memories (Aarabi: Col. 4, lines 61-64; Col. 8, lines 51-52 – “the computer including… a utility for enabling one or more users [to] …store … digital images” … “files stored on the computing device”), one or more computer-readable tangible storage medium (Aarabi: Col. 5, lines 49-52 – “non-transitory computer readable medium comprising: …software instructions”), and program instruction stored on at least one of the one or more computer-readable tangible storage medium (Aarabi: Col. 5, lines 49-53 – “non-transitory computer readable medium comprising: …software instructions for enabling the computer to perform predetermined operations”), and are rejected on the same basis.


Regarding claims 15-16 and 20, the limitations of computer program product claims 14-16, 18, and 20 are closely parallel to those of method claims 1, 2, 4, and 6-7, with the additional limitations of one or more computer-readable storage media (Aarabi: Claim 18 – “a computer readable medium bearing software instructions”) and program instructions stored on at least one of the one or more computer-readable storage media (Aarabi: Claim 18 – “a computer readable medium bearing software instructions”) the instructions executable on a processor (Aarabi: Col. 4, lines 59-66 – “a system for recommending one or more products to a user comprising … a processing utility linked to a computer, the processing utility being operable to provide instructions to the computer”), and are rejected on the same basis.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being anticipated by Aarabi/Schumacher/Elder, and further in view of Levien et al (US 20130325454 A1), hereinafter Levien.

Regarding Claim 3, Aarabi/ Schumacher teach the method of claim 1, but do not specifically teach that launching the cognitive beauty suggestion application includes receiving a response to at least one verbal question posed by the connected IoT enabled mirror; and converting the received response into a format recognizable by the cognitive beauty suggestion application, wherein the conversion is from one spoken language to another. However, Levien teaches a system that responds to user requests [0114], such as in a home environment ([0077], [0091]) including that launching the cognitive beauty suggestion application includes: 
receiving a response to at least one verbal question posed by the mirror (Levien: [0236] “operation 829 depicting displaying a message on a screen of the particular device indicating that the second portion of the speech-facilitated transaction is ready to occur. For example, FIG. 4, e.g., FIG. 4I, shows message indicating readiness of further portion of speech-facilitated transaction displaying module 429 displaying a message (e.g. “continue speaking now”)” – [0237] “display the words "please continue your order”) indicating that the second portion of the speech-facilitated transaction …is ready to occur.” – The system may then [0229] “interpret a second portion of the speech-facilitated transaction.” – [0107] “user interface 135 may include, but is not limited to, an audio display, e.g., a speaker 108, ” – It is understood that, if the user interface is a speaker, that the message or request would be verbally posed.); and 
converting the received response into a format recognizable by the cognitive beauty suggestion application, wherein the conversion is from one spoken language to another (Levien: [0164] “the first adaptation data takes French spoken by the user and converts it into the English equivalent that the device will understand”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Aarabi/ Schumacher would continue to teach a smart mirror which handles voice request, except that now it would also teach that the mirror may pose questions to the user and convert user responses between languages, according to the teachings of Levien. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability for users to interact with the system with relative ease (Levien: [0090]).

Regarding claims 10 and 17, the limitations of claims 10 and 17 are closely parallel to the limitations of method claim 3, and are rejected on the same basis.


Claims 4-5, 11-12, 14, and 18-19 are rejected under 35 U.S.C. 103 as being anticipated by Aarabi/Schumacher/Elder, and further in view of Parkkinen et al (US 20180150896 A1), hereinafter Parkkinen.
Regarding Claim 4, Aarabi/ Schumacher/Elder teach the method of claim 1, wherein the received plurality of user data from the user of the cognitive beauty suggestion application further comprises a plurality of complexion data (Aarabi: Col. 9, lines 33-35; Col. 11, lines 37-39 – “the present invention is operable to receive one or more images and/or video content provided to the system by the user.” … “scan image /video provided by the user to determine the skin tone, texture and undertone of the person shown”), a plurality of inventory data (Aarabi: A database includes information about beauty product availability, and treatment information. (Col. 9, lines 2-7).), but Aarabi/Schumacher do not teach that the received plurality of user data from the user of the cognitive beauty suggestion application further comprises a plurality of allergy data and a plurality of geographic data.
However, Elder teaches that the received plurality of user data from the user of the cognitive beauty suggestion application comprises a plurality of allergy data (Elder: [0091] “the smart appliance system 140 may be configured to enable its user(s) to enter information about themselves, such as known allergies”); and
 a plurality of geographic data (Elder: [0082] “a designated smart appliance application installed at a mobile device of the user 260 may be configured to issue a reminder … based on the user’s GPS location.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Elder with Aarabi/Schumacher for the reasons identified above with respect to claim 1. 
While these references do not teach that the received plurality of user data from the user of the cognitive beauty suggestion application further comprises user-provided feedback data, and that the list of the determined one or more suitable products is updated based on the user-provided feedback data, Parkkinen teaches a method for recommending one or more skin care products to a user (Parkkinen: Abstract), including that the received plurality 
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Aarabi/ Schumacher/Elder would continue to teach the recommendations being based on user data, except that now it would also teach that such data may include user feedback, and that the list may be updated based on this feedback, according to the teachings of Parkkinen. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in a more efficient solution for selection skincare products (Parkkinen: [0006]).

Regarding Claim 5, Aarabi/Schumacher/Elder teach the method of claim 1, wherein determining the one or more suitable products based on the received plurality of user data further comprises: 
updating the received plurality of user data based on at least one changed weather condition (Schumacher: User-provided images may be enhanced/updated based on attributes such as time-of-day and weather. [0100]); and 
comparing the received plurality of user data to a linked database of health and skincare information (Aarabi: Col. 8, lines 57-65; Col. 12, lines 63-65; Col. 17, lines 13-21 – “information accessed and / or retrieved from a database may be utilized by the present invention , including information retrieved from a product treatment database that is utilized by the invention to generate product and / or treatment recommendations” … “The system will then detect facial features and other facial characteristics …The statistics will be utilized by the system to determine particular products or treatments to be recommended to the user (246). This determination involves matching the user’s statistics to a database of product and treatment recommendations.” … “it may be possible to purchase the recommended products, or other products, directly from the system”),
changed weather condition.
However, Parkkinen teaches a method for recommending one or more skin care products to a user (Parkkinen: Abstract), including:
comparing the received plurality of user data to an inventory list maintained by an online store, wherein the user can purchase the one or more suitable products from the online store (Parkkinen: [0024], [0046] – “the skin care product recommending system may identify the one or more skin care products based on the one or more environmental values corresponding to one or more environmental variables associated with the accommodation. Thereafter, the skin care product recommending system may share a list of the one or more identified skin care products with the user” … “The big data database may include data for multiple skin care products, including, their names , description , reviews , price , deals , availability”); and 
updating the received plurality of user data based on at least one changed weather condition (Parkkinen: [0028] – “The outdoor environmental data corresponding to the location of the user may come for example from a weather server or a weather service. The outdoor environmental data may include measurements of one or more variables including, but not limited to, air temperature, relative humidity, barometric pressure, wind speed, wind direction, rainfall, solar flux density, total solar flux, dew point temperature, wet bulb temperature, heat index, wind run, and wind gust. … the skin care product recommending system may identify of the one or more skin care products based on the outdoor environmental data.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Aarabi/ Schumacher/Elder would continue to teach updating the user data based on weather, and comparing the user data to a database of health information, except that now it would also teach that the weather condition is a changed weather condition, and comparing the user data to an inventory of an online store, according to the teachings of Parkkinen. This is a predictable result of the combination.


Regarding Claim 7, Aarabi/ Schumacher/Elder teach the method of claim 1, but do not teach that outputting the list of the determined one or more suitable products further includes a link to a website with a plurality of information, photos, and reviews, and an ability to purchase each of the determined one or more suitable products.
However, Parkkinen teaches a method for recommending one or more skin care products to a user (Parkkinen: Abstract), including: that outputting the list of the determined one or more suitable products further includes a link to a website with a plurality of information, photos, and reviews, and an ability to purchase each of the determined one or more suitable products (Parkkinen: “the skin care product recommending system may share a list of the one or more identified skin care products with the user. This may further include sharing hyperlinks to an online store for each of the one or more identified skin care products.” [0024] - “The big data database may include data for multiple skin care products, including, their names , description , reviews , price , deals , availability” [0046] – “the main server may host an online shop for the user to select and order skin care products . For example , the user may use the user computing device , such as a smartphone , to browse the online shop .” [0040])
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Aarabi/ Schumacher/Elder would continue to teach the outputting of determined suitable products, except that now it would also teach that the outputting further includes a link to a website with product information, photos, and reviews, and an ability to purchase the products, according to the teachings of Parkkinen. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to provide efficient skincare information (Parkkinen: [0004]).

Regarding claims 11-12 and 19, the limitations of system claim 11-12 and 14, and article-of-manufacture claim 18-19 are closely parallel to the limitations of method claims 4-5 and 7, and are rejected on the same basis.

Response to Arguments
	Applicant’s arguments filed 11/03/2021 have been fully considered.  

Prior Art Rejections – 35 USC §103
Applicant argues that that combination of references do not teach the newly amended limitations of the claims. 
Examiner respectfully disagrees. With reference to the rejections above, Elder teaches that a message, such as a list of products, may be provided to a user by a smart appliance system “on the display 245 and/or issue an audio warning, send a message to the user, such as to his or her mobile device, an email, and/or a social media account.” (Emphasis by Examiner). This reads to the limitation of outputting the list “by issuing a voice command from the connected IoT enabled mirror, and by populating in an interface on the IoT enabled mirror and sending in a generated email to the user;” specifically teaching the combination of these output methods being used together for a list of products. Furthermore, Parkkinen teaches that the user may purchase and use one or more products from the recommendation list, and that a feedback loop allows the user to provide a post-treatment image to the skin care product recommending system to determine effectiveness of a recommended skin care product; and that the system may share a list of the one or more identified skin care products with the user which includes hyperlinks to an online store for each of the one or more identified skin care products, with the store including images and reviews, and allowing for user purchase of products.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: MirrorME (Uddin; NPL –see attached)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684